DETAILED ACTION

This action is responsive to communications filed on May 23, 2022. This action is made Non-Final.
Claims 18-23 are pending in the case. 
Claims 18 is an independent claim.
Claims 18-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/23/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akyamac et al., US Patent Application Publication no. US 2020/0210520 (“Akyamac”). 
Claim 18:
	Akyamac discloses a knowledge modeling system, comprising:
	at least one data source comprising a plurality of context parameters, each of the parameters defined by at least one of temporal information, spatial information, identity information, activity information and resource information (see Fig. 2 and 3; para. 0015 - training tabular data may include any tabular data which may be used to generate the embedding knowledge base (e.g., tabular data having known field type information); para. 0029 - fields are defined by the columns of the tabular data (namely, the column headings or names correspond to field types with the entries, or values; para. 0030 – context clusters 221 for the field types are configured to be representative of the field types and, as discussed further below, may be used to determine field types for fields of tabular data (e.g., new tabular data received and processed based on the embedding knowledge base. context clusters 221 in the embedding knowledge base 220 is associated with the CUSTOMER NUMBER. one of the context clusters 221 in the embedding knowledge base 220 is associated with the CUSTOMER NAME; para. 0064 – fields are CASE NUMBER, MARKET UNIT, COUNTRY, CUSTOMER, PRODUCT, and PRODUCT VERSION.). focus field value 311-F, is Tel Pique.);
	each of the context parameters having at least one domain specific class (see para. 0019 - storing information about the customers; para. 0029 - of cells in that column may be considered to be a set of field entries having a field type associated therewith (e.g., a CUSTOMER NUMBER field type having customer number values listed in the cells below for different customers, a CUSTOMER NAME field type having customer name entries in the cells below for the different customers, and so forth; para. 0064 – fields are CASE NUMBER, MARKET UNIT, COUNTRY, CUSTOMER, PRODUCT, and PRODUCT VERSION.);
	a data processor configured to receive a plurality of data objects from one or more data sources, wherein the data processor is further configured to attach contextual labels to the data objects based on the domain specific class (see para. 0015 - processing of new
tabular data based on the embedding knowledge base may be performed to determine field types of fields included in the new tabular data; para. 0075 - set of new tabular data 301-N includes a plurality of fields that do not have respective field types associated therewith, such that it may be difficult to determine which types of data are included in the various fields. field entries from one of the fields having an undetermined field type are processed, using the embedding knowledge base 320, in order to determine the field type of the one of the fields having the determined field type; para. 0079 – outputs the field type determined as the most likely field type for the selected field (denoted as field label 336).);
	and wherein the data processor is further configured to add the data objects to the at least one domain specific class to provide a plurality of knowledge models with the contextual parameters (see Fig. 3, 4; para. 0015 - representative data of the embedding knowledge base may include, for each of one or more field types of the training tabular data, a respective context cluster for the respective field type that includes a set of field entry vectors for at least a portion of the field entries of the field type and a representative vector for the field type that is determined based on the field entry vectors for field entries of the field type and that is representative of the field type; para. 0058 - provide the field type information to one or more systems for further analysis, to provide the field type information to one or more user devices for further analysis by one or more users, or the like; para. 0094 - learned vector representations, also known as embeddings, are stored in a knowledge base for transfer to the new target domain as new tabular data is received. contents of the embedding knowledge base include a library with context clusters that include all possible entities of columns in the form of low-dimensional vectors and their center points, which can be anchors for future comparisons with new entries for field determination purpose.).
	
Claim 20:
	Akyamac further discloses wherein the contextual parameters comprise at least one text string (see Fig. 2-4; para. 0029 - fields are defined by the columns of the tabular data (namely, the column headings or names correspond to field types with the entries, or values; para. 0094 – knowledge base to handle tmseen and semi-free form textual entries consisting of a mixture of alphanumeric strings and special characters.).

Claim 21:
	Akyamac further discloses wherein the ontology is extensible (see para. 0063 - embedding knowledge base generation element 310 of the tabular data processing system 300 receives a set of training tabular data 301-T and updates the embedding knowledge base; para. 0073 - embedding knowledge base 320 may be updated in other ways based on the learned field entry vector 317 (e.g., in terms of the information that is stored, the manner in which the information is stored (e.g., how mappings of values or information are maintained), or the like, as well as various combinations thereof; para. 0094 – learned vector representations, also known as embeddings, are stored in a knowledge base for transfer to the new target domain as new tabular data is received. contents of the embedding knowledge base include a library with context clusters that include all possible entities of columns in the form of low-dimensional vectors and their center points, which can be anchors for future comparisons with new entries for field determination purpose.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac, and further in view of Porpora et al., US Patent Application Publication no. US 2016/0292182 (“Porpora”).
Claim 19:
	Akyamac fails to explicitly disclose wherein the spatial information comprises latitude and longitude.
	Porpora teaches or suggests wherein the spatial information comprises latitude and longitude (see para. 0004 - metadata includes one or more geospatial tags, one or more time and date stamps, and contextual information specifying the area of interest. A second portion of the metadata includes one or more other time and date stamps and other contextual information specifying the area of interest; para. 0018 - receives or determines geospatial, temporal and contextual metadata boundaries; para. 0020 - find or detennine geo-tags and apply the geo-tags to data elements in the extracted data: (1) extracting latitude and longitude or other geographic coordinates that are embedded in the extracted data; para. 0023 - Ontology map 124 is a unique key word and concept ontology-topology map that is specific to one or more domains of knowledge.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Akyamac, to include wherein the spatial information comprises latitude and longitude for the purpose of efficiently determining associations between data elements utilizing metadata, improving the application of tags to data elements, as taught by Porpora (0016 and 0020).

Claim 22:
	Akyamac fails to explicitly disclose wherein the data processor is further configured to construct query patterns providing indicators.
	Porpora teaches or suggests wherein the data processor is further configured to construct query patterns providing indicators (see para. 0043 - geo-activity zone geo-fencing processor 110 (see FIG. 1) generates a continuous query against geo-referenced data. where the query searches the geo-referenced data based on the latitude and longitude pairs and the radii. The query employs a location-time- threshold search that uses a master key that cross correlates and disambiguates all geo-referenced metadata; para. 0045 - activity based analytics engine 104 (see FIG. 1) dynamically updates geo-activity zone cells 128-1 ... 128-N (see FIG. 1) at runtime as additional data is extracted from the variety of sources; para. 0066 - cross correlates and disambiguates the geo-referenced metadata into four groups which are: (1) persons of interest centric; (2) network centric; (3) entity centric; and (4) general geo-fenced. The persons of interest centric group of metadata may include person identifiers, trends, activities, sentiment, events and images associated with persons.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Akyamac, to include wherein the data processor is further configured to construct query patterns providing indicators for the purpose of efficiently determining associations between data elements utilizing metadata, improving the application of tags to data elements, as taught by Porpora (0016 and 0020).

Claim 23:
	Porpora further teaches or suggests wherein the knowledge models use the indicators to monitor a set of new data (see para. 0043 - geo-activity zone geo-fencing processor 110 (see FIG. 1) generates a continuous query against geo-referenced data. where the query searches the geo-referenced data based on the latitude and longitude pairs and the radii. The query employs a location-time- threshold search that uses a master key that cross correlates and disambiguates all geo-referenced metadata; para. 0045 - activity based analytics engine 104 (see FIG. 1) dynamically updates geo-activity zone cells 128-1 ... 128-N (see FIG. 1) at runtime as additional data is extracted from the variety of sources; para. 0066 - cross correlates and disambiguates the geo-referenced metadata into four groups which are: (1) persons of interest centric; (2) network centric; (3) entity centric; and (4) general geo-fenced. The persons of interest centric group of metadata may include person identifiers, trends, activities, sentiment, events and images associated with persons; Claim 3 - designating the third entity-metadata element as including a portion of the meta data included in the first, second, or third group in the set of groups).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Akyamac, to include wherein the knowledge models use the indicators to monitor a set of new data for the purpose of efficiently determining associations between data elements utilizing metadata, improving the application of tags to data elements, as taught by Porpora (0016 and 0020).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176